
	

113 S2601 IS: Risk Hedging Protection Act of 2014
U.S. Senate
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2601
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2014
			Mr. Roberts (for himself and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Commodity Exchange Act to ensure futures commission merchant compliance.
	
	1.Short titleThis Act may be cited as the Risk Hedging Protection Act of 2014.
		2.Futures commission merchant compliance
			(a)In generalSection 4d(a) of the Commodity Exchange Act (7 U.S.C. 6d(a)) is amended—
				(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting
			 appropriately;
				(2)by striking Sec. 4d  and all that follows through It shall be unlawful and inserting the following:
					Sec.  4d. dealing by unregistered futures commission merchants or introducing merchants prohibited.(a)Registration requirements and duties(1)In generalIt shall be unlawful; and(3)by adding at the end the following:
					
						(2)Residual interest requirementAny rules or regulations requiring a futures commission merchant to maintain a residual interest in
			 accounts held for the benefit of customers in amounts at least sufficient
			 to exceed the sum of all uncollected margin deficits of the customers
			 shall provide that a futures commission merchant shall meet the residual
			 interest requirement as of the end of each business day calculated as of
			 the close of business on the previous business day..
				(b)Conforming amendments(1)Section 4d of the Commodity Exchange Act (7 U.S.C. 6d) is amended—(A)in subsection (b), by striking paragraph (2) of this section and inserting subsection (a)(1)(B); and(B)in subsection (h), by striking Notwithstanding subsection (a)(2) and inserting Notwithstanding subsection (a)(1)(B).(2)Section 15(c)(3)(C) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(c)(3)(C)) is amended by
			 striking 4d(a)(2) and inserting 4d(a)(1)(B).
				
